Citation Nr: 0604759	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for rhabdomyolysis caused by VA medical 
treatment during the period prior to June 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980 in the United States Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Sioux Falls, South Dakota Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim to entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2005) for 
rhabdomyolysis caused by VA medical treatment during the 
period prior to June 1, 2001.

The veteran filed a timely notice of disagreement (NOD) with 
the rating decision and was thereafter provided with a 
statement of the case (SOC) in October 2002.  In October 
2002, the veteran submitted a Substantive Appeal (VA Form 9), 
in which he indicated that he was only appealing the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West Supp. 2005) for rhabdomyolysis 
incurred during treatment at a VA medical facility.  
Subsequent documentation and argument submitted by the 
veteran's representative has been limited to that issue.  The 
Board limits its consideration herein to the single issue 
stated on the title page of this decision.

The Board remanded this claim in November 2003 and in July 
2005 for further adjudication.


FINDINGS OF FACT

1.  On June 1, 2001, the veteran was admitted to the VA 
Medical Center with complaints of severe body aches and pain 
in the legs.

2.  During this admission, the veteran was diagnosed with 
rhabdomyolysis, a result of combining Simvastatin and 
Gemfibrozil.

3.  The veteran's rhabdomyolysis was not the result of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for rhabdomyolysis, 
claimed to be the result of VA treatment prior to June 1, 
2001, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
Supp. 2005); 38 C.F.R. § 3.102, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in April 2002, prior to the initial 
decision on the claim in August 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1). 

In this case, the RO informed the veteran in the April 2002 
VCAA letter about the information and evidence that was 
necessary to substantiate his claim for compensation under 
38 U.S.C.A. § 1151 for rhabdomyolysis.  Specifically, the 
letter stated that for the veteran to establish benefits 
based on faulty or negligent VA treatment, the evidence must 
meet three requirements:  (1) medical evidence of a current 
disability; this is best shown by medical records or a 
doctor's statement which contains a diagnosis of the 
disability; (2) medical (or in some circumstances, lay) 
evidence of injury or disability incurred or aggravated as a 
result of VA hospitalization, surgery or treatment; (3) 
medical evidence, preferably a doctor's statement, showing a 
reasonable possibility that the disability the veteran has 
was caused by the faulty or negligent VA treatment.  A 
personal statement that the veteran's disability was caused 
by VA medical treatment is not sufficient.  If the veteran 
claimed a new condition was caused by VA medical treatment, 
the veteran must submit medical evidence, preferably a 
doctor's statement, showing a reasonable possibility that the 
new disability was caused by VA medical treatment.

In addition, the RO informed the veteran in the October 2002 
SOC, the December 2004 SSOC and the December 2005 SSOC about 
the information and evidence that VA would seek to provide 
including obtaining any evidence of records held by a Federal 
agency or department.  These statements also informed the 
veteran that VA would make reasonable efforts to assist him 
in obtaining such things as medical records, employment 
records or records from other Federal agencies.

The RO also informed the veteran about the information and 
evidence he was expected to provide in the April 2002 letter.  
Specifically, the RO requested the veteran provide copies of 
any medical treatment records he had in his possession.  The 
veteran was requested to contact his physician, medical 
clinic or hospital for reports of treatment for his claimed 
disability to be sent to VA.  The veteran was asked to 
complete authorization forms for each of his physicians, 
specifically, he was requested to present medical evidence of 
injury or disability incurred or aggravated as a result of VA 
hospitalization, surgery or other treatment.

Although the VCAA notice letter(s) that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, SOC and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice have been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA medical records 
pertinent to the veteran's claim were reviewed by both the RO 
and the Board in connection with the veteran's claim.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC and 
SSOCs that informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case. 


II.  Pertinent Law and Regulations

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  

Amendments to 38 U.S.C.A. § 1151 made by Pub. L. 104-204 
require a showing that the VA treatment in question not only 
resulted in additional disability but that the proximal cause 
of such disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing such treatment, or that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  The amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151, which were 
filed on or after October 1, 1997.  See VAOPGCPREC 40-97.  
The veteran filed his claim under 38 U.S.C.A. § 1151 in 
February 2002; therefore, the cited amendments to 38 U.S.C.A. 
§ 1151 apply in this case.  See 38 C.F.R. § 3.361 (effective 
September 2, 2004).

38 C.F.R. § 3.361 benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
address the following:

(a) Claims subject to this section-(1) General.  Except as 
provided in paragraph (2), this section applies to claims 
received by VA on or after October 1, 1997.  This includes 
original claims and claims to reopen or otherwise re-
adjudicate a previous claim for benefits under 38 U.S.C. 1151 
or its predecessors.  The effective date of benefits is 
subject to the provisions of § 3.400(i).  For claims received 
by VA before October 1, 1997, see 38 C.F.R. § 3.358...

(b) Determining whether a veteran has an additional 
disability.  To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or CWT (compensated work therapy) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.

(c) Establishing the cause of additional disability or death.  
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or CWT program must meet the 
causation requirements of paragraph (d)(3) of this section.

(1) Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.

(2) Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.

(3) Veteran's failure to follow medical instructions.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of additional disability 
or death.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.

(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of   38 C.F.R. § 17.32 of this 
chapter.  Minor deviations from the requirements of          
§ 17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in § 
17.32(b) of this chapter, as in emergency situations.

(2) Events not reasonably foreseeable.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter...

See 38 C.F.R. § 3.361 (effective September 2, 2004).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  
When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

III.  Reasons and Bases

The veteran seeks disability compensation for rhabdomyolysis, 
which he contends was the result of VA treatment prior to 
June 1, 2001.  On that date, the veteran was admitted to the 
VAMC with complaints of extreme body aches, fatigability and 
dark brown urine.  Prior to that date, the veteran was 
prescribed Gemfibrozil for elevated triglycerides and 
Simvastatin for cholesterol.  The veteran contends that he 
currently suffers from chronic pain in his legs as a result 
of the combination of Simvastatin and Gemfibrozil.

The veteran was admitted to the VAMC on June 1, 2001, with 
complaints of body aches and limited activity.  A VA pain 
assessment form, also dated June 1, 2001, noted that the 
veteran indicated on a scale of zero to 10, his pain was 
approximately at eight.  Effects of the pain included 
decreased function.  Notes from the Hot Springs VAMC dated 
June 1, 2001, indicated that Simvastatin and Gemfibrozil were 
discontinued as part of the veteran's treatment.  On June 4, 
2001, the veteran received a note outlining how to address 
his adverse drug reaction, and was subsequently discharged.

In May 2002, the veteran participated in a VA neurological 
disorders examination.  The record reflected that the veteran 
was on Simvastatin (80mg daily) for some time.  He had 
elevated triglycerides and in February 2001 was started on 
Gemfibrozil (600mg twice per day.)  Approximately two weeks 
prior to the veteran's admission in June 2001, he developed a 
gradual onset of muscle aching.  Following discharge, the 
veteran complained of chronic leg pain.

Regarding the element of causation, under 38 U.S.C.A. § 1151, 
the May 2002 VA examiner commented that the veteran suffered 
from an episode of rhabdomyolysis in 2001.  This had been 
reported in individuals on cholesterol lowering agents, 
particularly the combination of HMG-CoA reductase inhibitors 
such as Simvastatin and Gemfibrozil.  It was noted to be more 
than likely that the veteran's rhabdomyolysis was caused by 
the medication combination.  It can also be assumed that the 
interaction of the two inhibitors was the proximate cause of 
the veteran's rhabdomyolysis.  See 38 U.S.C.A. § 1151 (West 
Supp. 2005); 38 C.F.R. § 3.361 (2005).

The veteran described myalgias of the lower extremities as 
being present since the rhabdomyolysis in June 2001.  The 
exact cause of the persistent myalgias had not been 
determined, but given the timing and the nature of the 
symptoms, it was the May 2002 VA examiner's opinion that it 
was at least as likely as not that the persistent myalgias 
were a residual of the rhabdomyolysis.  The Board notes that 
the veteran has met the criteria for a current disability.  
The examiner noted that Gemfibrozil can cause myalgias, but 
looking at the veteran's medication profile, it appeared that 
the veteran was off of the Gemfibrozil for a significant 
amount of time during the time he did have the leg pains.

Regarding the veteran's care and treatment, the VA staff 
pharmacist, J.S., who reviewed the veteran's pharmacy 
records, noted that the veteran was counseled as to drug's 
side effects when he was started on the Simvastatin.  This 
counseling would have included discussion about myalgias.  
However, there was no record that the veteran received 
counseling when the Gemfibrozil was added.  The medication 
was mailed to him, and apparently the veteran did not stop by 
the pharmacy at that time for counseling.
To rebut the VA pharmacist's statement, the veteran submitted 
a December 2004 internal memorandum from M.L.D., M.D., chief 
of staff of the Black Hills Health Care System, to the 
medical staff.  In pertinent part, the letter stated that it 
was discovered that many patients did not have indications 
for mediations written on their prescription labels.  The 
pharmacy was instructed to issue no further prescriptions 
without these indications.  The veteran contends that his 
medication was improperly labeled and he was not given the 
appropriate warnings regarding drug interaction.

With regard to the degree of care exercised by VA, the May 
2002 VA examiner commented that she had discussed the 
veteran's case with the Associate Chief of Staff for Primary 
Care for the Black Hills Health Care System.  Since the 
combination of Simvastatin and Gemfibrozil was used in 
clinical practice when the benefits outweighed the risks, and 
since rhabdomyolysis was a known but infrequent complication 
of this combination, the Associate Chief of Staff did not 
feel that the use of these medications represented 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the VA's part.  The 
occurrence of this complication did not indicate that the VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider.

In July 2005, the Board remanded this claim to obtain 
additional information regarding the December 2004 memorandum 
submitted by the veteran.  Specifically, the veteran's claims 
folder referred to the Chief of Staff of the Black Hills 
Health Care System for comment on whether the pharmacy 
procedures referred to in the memorandum affected the 
veteran's incurrence of rhabdomyolysis.  The remand also 
stated that the claims folder was to be forwarded to the same 
examiner who conducted the May 2002 VA examination, if 
possible.  The examiner was to comment on whether the use of 
the medications administered to the veteran involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on VA's part.

In response to the Board's remand, a statement from M.L.D., 
M.D., chief of staff of the Black Hills Health Care System, 
was received in September 2005.  The physician stated that 
the memorandum referred to in the remand was in response to a 
Joint Commission Survey finding that many prescriptions given 
to patients did not have the indication for the medication 
included on the label.  The physician cited the following 
example:  A prescription reviewed by the Joint Commission 
might have said, "Gemfibrozil, take one tablet by mouth 
twice a day."  The best practice the Joint Commission 
Standards recommend is to include the reason for the 
prescription.  So, a best practice might be "Gemfibrozil, 
one by mouth twice a day for cholesterol."  See Chief of 
Staff letter, dated in September 2005. 

Despite the veteran's claim that his medications were not 
appropriately labeled, the physician noted that he had gone 
back and reviewed some of the old prescriptions, one dated 
February 2001 from a Nurse Practitioner, where the 
instructions stated the reason for the prescription.  The 
physician concluded that nothing was done wrong.  Not only 
were the pharmacy procedures correct, but the practitioner 
involved had also met the Joint Commission Standard referred 
to in his memorandum by including the reason of each 
medication on the prescription label.  Thus, the Board finds 
that the procedures followed by the pharmacy in informing the 
veteran of the purpose of his medication, were reasonable and 
were consistent with the appropriate degree of care required.  
See 38 U.S.C.A. § 1151 (West Supp. 2005); 38 C.F.R. § 3.361 
(2005).

In response to the Board's remand, a statement from J.R.S., 
M.D. was received in October 2005.  The physician stated that 
he had reviewed the chart and clinic data and found that 
nothing was done wrong.  The veteran developed rhabdomyolysis 
as a result of an interaction between Simvastatin and 
Gemfibrozil.  This complication was noted to be well known 
with these two drugs, and although it does occur rarely, it 
does occur and is a significant clinical finding.  There was 
no delay in treatment in the diagnosis of the illness, nor 
was there anything wrong with the way it was handled.  The 
physician stated that as far as the veteran's prescriptions 
were concerned, the Gemfibrozil was labeled for elevated 
triglycerides; the Simvastatin was labeled for cholesterol.  
Pharmacy procedures, clinical diagnosis, management and 
diagnosis were all considered correct.

The veteran continued to have pain in his legs after the 
rhabdomyolysis was diagnosed.  There was no reason to suspect 
this was secondary to his myopathy.  Rheumatology reports 
stated that the veteran had different areas of tendonitis in 
the hip and knees, pes planus of his feet and possible 
diabetic neuropathy.  The physician concluded that he could 
find no evidence of carelessness, negligence, lack of skill, 
error in judgment or any such problem involved in this case.  
Indications for the medications given were well known.  
Medications were prescribed appropriately with follow-up and 
treatment appropriately also.  The physician concluded that 
everything was handled as to the standard of care and no 
evidence was found of any wrongdoing.  See 38 U.S.C.A. § 1151 
(West Supp. 2005); 38 C.F.R. § 3.361 (2005).

The veteran himself maintains that his current leg pain is 
the continuing result of VA treatment.  However, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a layperson he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v.Derwinski, 2 Vet. 
App. 492 (1992).

The Board finds that the veteran has failed to meet the 
requirements set forth under 38 U.S.C.A. § 1151 and 38 C.F.R. 
§ 3.361 to substantiate his claim.  Although the treatment he 
received at the VAMC was the cause of his rhabdomyolysis, the 
VAMC acted in compliance with the appropriate standard of 
care.  Physicians cited above also found that while the 
interaction of Simvastatin and Gemfibrozil was not unheard 
of, it was very rare.  The VA acknowledged the risk in 
treating the veteran's variety of conditions with these 
medications, and felt the benefit outweighed the risk.  The 
veteran was informed of these possible interactions, and the 
resulting rhabdomyolysis was reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West Supp. 2005); 38 C.F.R. § 3.361 
(2005).

The Board also notes that, regarding the veteran's current 
disability, the May 2002 VA examiner stated that Gemfibrozil 
can cause myalgias, but looking at the veteran's medication 
profile, it appeared that the veteran was off of the 
Gemfibrozil for a significant amount of time during the time 
he did have the leg pains.  This evidence further 
demonstrates that treatment at the VAMC was not responsible 
for the veteran's current disability.  See 38 U.S.C.A. § 1151 
(West Supp. 2005); 38 C.F.R. § 3.361 (2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for rhabdomyolysis caused by 
VA medical treatment during the period prior to June 1, 2001, 
must be denied.  See 38 U.S.C.A §5107 (West Supp. 2005).


ORDER


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for rhabdomyolysis caused by VA medical 
treatment during the period prior to June 1, 2001 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


